OPINION OF THE COURT
Per Curiam.
On December 14, 1989, the respondent pleaded guilty in the *150United States District Court for the District of New Jersey to securities fraud in violation of 15 USC § 78j (b). The respondent’s conviction was predicated upon his violation of 17 CFR 240.10b-5 and 240.10b-6, regulations promulgated by the Securities and Exchange Commission. These regulations make it unlawful (1) for any person to, inter alia, utilize any means of interstate commerce, the mail, or any facility of any national securities exchange to employ any device, scheme, or artifice to defraud, and (2) for a broker, dealer, or other person who has agreed to participate or is participating in such a distribution to engage in insider trading.
The crime of insider trading is a Federal felony and constitutes a criminal offense which, if committed within this State, would constitute a felony under General Business Law § 352-c (Matter of Reich, 128 AD2d 329, 330).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Lawrence, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Elliot L. Bellen, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent Elliot L. Bellen is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.